Citation Nr: 0503527	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  04-19 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
mitochondrial myopathy of the lower extremities, as a result 
of medication prescribed by a VA physician at the Bay Pines, 
Florida VA Medical Center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to November 
1945, and was a prisoner of war of the German government from 
November 1944 to May 1945.  This case comes to the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 RO 
decision, which denied the veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for mitochondrial 
myopathy of the lower extremities, as a result of medication 
prescribed by a VA physician at the Bay Pines, Florida VA 
Medical Center.

In September 2004, the veteran appeared at the RO and 
testified at a hearing before the undersigned Veterans Law 
Judge, who has been designated to make the final disposition 
of this proceeding.  A transcript of that hearing has been 
associated with the claims file.  In October 2004, the 
veteran submitted additional medical evidence in the form of 
VA medical records, accompanied by an appropriate waiver of 
RO initial consideration of this evidence.  38 C.F.R. 
§ 19.37.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

Remand is warranted in this appeal to provide adequate 
notification in regard to claim development, and to ensure 
that all pertinent evidence is associated with the claims 
file.

First, on November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) became law.  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)).  The VCAA redefined the obligations 
of VA with respect to its duties to notify and assist a 
claimant.  For example, the VCAA requires VA to notify the 
claimant and his representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate his claim.  As 
part of the notice, VA is to specifically inform the claimant 
and his representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

After a preliminary review of the record on appeal, the Board 
finds that, despite letters to the veteran in November 2002 
and December 2002, the RO has not properly apprised him of 
the redefined obligations of the VA, as contained in the 
VCAA, in regard to his 38 U.S.C.A. § 1151 claim.  
Specifically, the RO has not informed him as to what the 
evidence must show to establish entitlement to the benefit he 
seeks under the provisions of 38 U.S.C.A. § 1151.  Thus, on 
remand, the RO must ensure compliance with the notice and 
duty to assist provisions contained in the VCAA, to include 
sending any additional letters to the veteran and obtaining 
any additional medical or other evidence, as deemed 
appropriate.  Specifically, the RO must ensure that the 
veteran has been notified of what information or evidence is 
needed from him and what the VA has done and will do to 
assist him in substantiating his claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for mitochondrial 
myopathy of the lower extremities, as a result of medication 
prescribed by a VA physician at the Bay Pines, Florida VA 
Medical Center.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, the veteran contends that his mitochondrial myopathy 
of the lower extremities is the direct result of taking 
Lipitor (the generic drug for this trademark drug is 
atorvastatin), which treats high cholesterol.  He claims that 
he was never advised about any adverse effects of Lipitor or 
even Zocor (the generic drug for this trademark drug is 
simvastatin), which he took for more than a year prior to 
taking Lipitor.  He asserts that the result of his change in 
prescriptions, from Zocor to Lipitor, by his VA physician was 
that he developed mitochondrial myopathy of the lower 
extremities.  

A preliminary review of the VA medical records from Bay 
Pines, Florida VA Medical Center shows that the veteran was 
taking simvastatin in 1999, which was increased in November 
1999 and February 2000.  In April 2000 the veteran's 
physician noted that laboratory studies showed that certain 
cholesterol values continued to rise despite the increased 
dose of simvastatin, and he discussed this with the veteran 
over the telephone.  The plan was to switch him to 
atorvastatin, after which further laboratory studies would be 
undertaken in six to eight weeks.  In June 2000, following 
laboratory studies, it was noted that the veteran was advised 
to stay on Lipitor.  The next record is dated in November 
2000, when the veteran reported having had a problem with 
Lipitor and had stopped taking it in July after experiencing 
sudden aches and weakness in the legs.  The veteran also 
reported that he had read about statin problems and 
discontinued the Lipitor, with no change in symptoms since 
then.  He underwent a muscle biopsy in September 2001, which 
resulted in a diagnosis of mitochondrial myopathy of the 
lower extremities.  

For all claims filed on or after October 1, 1997, Section 
1151 of Title 38 of the United States Code was modified by 
section 422(a) of Public Law 104-204, 110 Stat. 2926 (1996), 
to require not only that the VA treatment in question 
resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31,263 (1998).  

A VA examiner in January 2003 opined that the veteran's 
myopathy was a rare but well-known complication of the use of 
statin therapy, and remarked that the veteran claimed that he 
was not informed that this could occur before starting the 
drug.  In light of the veteran's contentions, it would be 
helpful for the RO to contact the pharmacy at Bay Pines VA 
Medical Center to investigate the notification of side 
effects given or not given to the veteran in 1999 and 2000 
for the drugs prescribed to treat his high cholesterol.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations in regard 
to his claim for benefits under 
38 U.S.C.A. § 1151 is completed.  This 
includes advising the veteran as to what 
specific evidence and information, if any, 
he is responsible for providing to VA; 
what evidence VA will obtain on his 
behalf; to submit any relevant evidence in 
his possession; and assisting the veteran 
by obtaining identified evidence to 
substantiate his claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
mitochondrial myopathy of the lower 
extremities, as a result of medication 
prescribed by a VA physician at the Bay 
Pines, Florida VA Medical Center.  

2.  The RO should contact the pharmacy at 
Bay Pines, Florida VA Medical Center for 
the purpose of investigating the type of 
notification, if any, given to the veteran 
in 1999 and 2000 concerning the side 
effects of the drugs prescribed to treat 
his high cholesterol.  If feasible, a 
pharmacist should provide a statement, 
certifying whether or not the veteran was 
furnished information concerning the side 
effects of simvastatin (or Zocor) 
prescribed in 1999 and early 2000 and of 
atorvastatin (or Lipitor) prescribed 
beginning in April 2000.  If so, the 
pharmacist should provide a copy of the 
information provided to the veteran.  
Alternatively, the pharmacist should 
provide a statement describing whether or 
not it is the practice of the pharmacy to 
furnish patients with information about 
side effects such as mitochondrial 
myopathy when taking simvastatin (or 
Zocor) and/or atorvastatin (or Lipitor).  
All documents should be associated with 
the claims file. 

3.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for 
mitochondrial myopathy of the lower 
extremities, as a result of medication 
prescribed by a VA physician at the Bay 
Pines, Florida VA Medical Center.  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


